     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 1 of 10 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Thomas E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 877-619-8966
 6
      Fax: 866-633-0228
 7    tfriedman@toddflaw.com
 8    abacon@toddflaw.com
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff

11                         UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA

13   LUCINA CALDERA, on behalf of               )   Case No.
14   herself and all others similarly situated, )
                                                )   CLASS ACTION
15   Plaintiff,                                 )
16                                              )   COMPLAINT FOR VIOLATIONS
            vs.                                 )   OF:
17
                                                )
18   TIDEWATER FINANCE COMPANY; )                      1.      NEGLIGENT VIOLATIONS
                                                               OF THE TELEPHONE
19   and DOES 1 through 10, inclusive, and )                   CONSUMER PROTECTION
     each of them,                              )              ACT [47 U.S.C. §227 ET
20                                              )              SEQ.]
                                                       2.      WILLFUL VIOLATIONS
21   Defendants.                                )              OF THE TELEPHONE
                                                )              CONSUMER PROTECTION
22                                                             ACT [47 U.S.C. §227 ET
                                                )
                                                               SEQ.]
23                                              )
                                                )
24                                                  DEMAND FOR JURY TRIAL
                                                )
25
            Plaintiff LUCINA CALDERA (“Plaintiff”), on behalf of herself and all
26
     others similarly situated, alleges the following upon information and belief based
27
     upon personal knowledge:
28



                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 2 of 10 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action for herself and others similarly situated
 3   seeking damages and any other available legal or equitable remedies resulting from
 4   the illegal actions of TIDEWATER FINANCE COMPANY. (“Defendant”), in
 5   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 6   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 7   et seq. (“TCPA”), thereby invading Plaintiff’s privacy and causing her to incur
 8   unwanted and unnecessary charges.
 9         2.     The TCPA was designed to prevent calls and messages like the ones
10   described within this complaint, and to protect the privacy of citizens like Plaintiff.
11   “Voluminous consumer complaints about abuses of telephone technology – for
12   example, computerized calls dispatched to private homes – prompted Congress to
13   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
14         3.     In enacting the TCPA, Congress intended to give consumers a choice
15   as to how creditors and telemarketers may call them, and made specific findings
16   that “[t]echnologies that might allow consumers to avoid receiving such calls are
17   not universally available, are costly, are unlikely to be enforced, or place an
18   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
19   end, Congress found that
20                [b]anning such automated or prerecorded telephone calls to the
21                home, except when the receiving party consents to receiving the
                  call or when such calls are necessary in an emergency situation
22                affecting the health and safety of the consumer, is the only
23                effective means of protecting telephone consumers from this
                  nuisance and privacy invasion.
24
25   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
26   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
27   purpose).
28         4.     Congress also specifically found that “the evidence presented to the



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 3 of 10 Page ID #:3




 1   Congress indicates that automated or prerecorded calls are a nuisance and an
 2   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 3   Mims, 132 S. Ct. at 744.
 4          5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 5   TCPA case regarding calls to a non-debtor similar to this one:
 6                 The Telephone Consumer Protection Act … is well known for
 7                 its provisions limiting junk-fax transmissions. A less-litigated
                   part of the Act curtails the use of automated dialers and
 8                 prerecorded messages to cell phones, whose subscribers often
 9                 are billed by the minute as soon as the call is answered—and
                   routing a call to voicemail counts as answering the call. An
10
                   automated call to a landline phone can be an annoyance; an
11                 automated call to a cell phone adds expense to annoyance.
12   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
13                               JURISDICTION & VENUE
14          6.     Jurisdiction is proper under 28 U.S.C. § 1331 because this action
15   arises under a Federal Question, namely the Telephone Consumer Protection Act,
16   47 U.S.C. § 227, et seq..
17          7.     Venue is proper in the United States District Court for the Central
18   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
19   business within the state of California and placed its calls to Plaintiff who resides
20   in this District.
21                                        PARTIES
22          8.     Plaintiff, LUCINA CALERA, is a natural person and is a “person” as
23   defined by 47 U.S.C. § 153 (39) and resides in Los Angeles County, California.
24          9.     Defendant, TIDEWATER FINANCE COMPANY, is a loan provider
25   and debt collector and is a “person” as defined by 47 U.S.C. § 153 (39).
26          10.    The above named Defendant, and its subsidiaries and agents, are
27   collectively referred to as “Defendants.” The true names and capacities of the
28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 4 of 10 Page ID #:4




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         11.    Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                             FACTUAL ALLEGATIONS
13         12.    From on or around July 2019, Defendant contacted Plaintiff on her
14   cellular telephone, ending in –4659, in an attempt to collect an alleged outstanding
15   debt owed by Plaintiff’s husband.
16         13.    Defendant placed near daily calls to Plaintiff’s cellular telephone from
17   telephone numbers confirmed to belong to Defendant, including, but not limited to
18   (888) 413-1082.
19         14.    When Plaintiff answered the calls, there would be an audible delay
20   prior to being transferred to a representative of Defendant.
21         15.    Defendant used an “automatic telephone dialing system”, as defined
22   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to collect the
23   debt allegedly owed by Plaintiff’s husband.
24         16.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         17.    Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 5 of 10 Page ID #:5




 1         18.       On at least one occasion, Plaintiff answered Defendant’s telephone
 2   call and informed an agent for Defendant that she did not want to be called by
 3   Defendant further and that she has never consented and continues to not consent to
 4   being called.
 5         19.       During all relevant times, Defendant did not possess Plaintiff’s “prior
 6   express consent” to receive call using an automatic telephone dialing system or an
 7   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 8   227(b)(1)(A).
 9                                  CLASS ALLEGATIONS
10         20.       Plaintiff brings this action on behalf of herself and all others similarly
11   situated, as a member of the proposed class (hereafter “The Class”) defined as
12   follows:
13                   All persons within the United States who received any
                     debt collection telephone calls from Defendant to said
14                   person’s cellular telephone made through the use of any
15                   automatic telephone dialing system or an artificial or
                     prerecorded voice and such person had not previously
16
                     consented to receiving such call within the four years
17                   prior to the filing of this Complaint.
18
19         21.       Plaintiff represents, and is a member of, The Class, consisting of All
20   persons within the United States who received any collection telephone calls from
21   Defendant to said person’s cellular telephone made through the use of any
22   automatic telephone dialing system or an artificial or prerecorded voice and such
23   person had revoked any prior to consent to receiving such calls within the four
24   years prior to the filing of this Complaint.
25         22.       Defendant, its employees and agents are excluded from The Class.
26   Plaintiff does not know the number of members in The Class, but believes the Class
27   members number in the thousands, if not more. Thus, this matter should be
28   certified as a Class Action to assist in the expeditious litigation of the matter.


                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 6 of 10 Page ID #:6




 1         23.   The Class is so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Class includes thousands of members.         Plaintiff alleges that The Class
 6   members may be ascertained by the records maintained by Defendant.
 7         24.   Plaintiff and members of The Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and Class members via their cellular telephones thereby causing Plaintiff and Class
10   members to incur certain charges or reduced telephone time for which Plaintiff and
11   Class members had previously paid by having to retrieve or administer messages
12   left by Defendant during those illegal calls, and invading the privacy of said
13   Plaintiff and Class members.
14         25.   Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any Class members, include, but are not limited to, the following:
19               a.     Whether, within the four years prior to the filing of this
20                      Complaint, Defendant made any collection call (other than a
21                      call made for emergency purposes or made with the prior
22                      express consent of the called party) to a Class member using
23                      any automatic telephone dialing system or any artificial or
24                      prerecorded voice to any telephone number assigned to a
25                      cellular telephone service;
26               b.     Whether Defendant’s revocation policies complied with the
27                      TCPA;
28               c.     Whether Plaintiff and the Class members were damages


                                 CLASS ACTION COMPLAINT
                                            -6-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 7 of 10 Page ID #:7




 1                       thereby, and the extent of damages for such violation; and
 2                d.     Whether Defendant should be enjoined from engaging in such
 3                       conduct in the future.
 4         26.    As a person that received numerous collection calls from Defendant
 5   using an automatic telephone dialing system or an artificial or prerecorded voice,
 6   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 7   typical of The Class.
 8         27.    Plaintiff will fairly and adequately protect the interests of the members
 9   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
10   class actions.
11         28.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Class members is impracticable. Even if every Class member could afford
14   individual litigation, the court system could not. It would be unduly burdensome
15   to the courts in which individual litigation of numerous issues would proceed.
16   Individualized litigation would also present the potential for varying, inconsistent,
17   or contradictory judgments and would magnify the delay and expense to all parties
18   and to the court system resulting from multiple trials of the same complex factual
19   issues. By contrast, the conduct of this action as a class action presents fewer
20   management difficulties, conserves the resources of the parties and of the court
21   system, and protects the rights of each Class member.
22         29.    The prosecution of separate actions by individual Class members
23   would create a risk of adjudications with respect to them that would, as a practical
24   matter, be dispositive of the interests of the other Class members not parties to such
25   adjudications or that would substantially impair or impede the ability of such non-
26   party Class members to protect their interests.
27         30.    Defendant has acted or refused to act in respects generally applicable
28   to The Class, thereby making appropriate final and injunctive relief with regard to


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 8 of 10 Page ID #:8




 1   the members of the California Class as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5         31.    Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above.
 7         32.    The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
10   47 U.S.C. § (b)(1)(A).
11         33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)
12   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
13   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         34.    Plaintiff and the Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                            SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                 47 U.S.C. §227 et seq.
20         35.    Plaintiff repeats and incorporates by reference into this cause of
21   action the allegations set forth above.
22         36.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple knowing and/or willful violations of the TCPA, including but not
24   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
25   and in particular 47 U.S.C. § 227 (b)(1)(A).
26         37.    As a result of Defendant’s knowing and/or willful violations of 47
27   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of
28   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 9 of 10 Page ID #:9




 1   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2         38.    Plaintiff and the Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4                                PRAYER FOR RELIEF
 5    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                 47 U.S.C. §227 et seq.
 9               • As a result of Defendant’s negligent violations of 47 U.S.C.
10                §227(b)(1), Plaintiff and the Class members are entitled to and
11                request $500 in statutory damages, for each and every violation,
12                pursuant to 47 U.S.C. 227(b)(3)(B).
13               • Any and all other relief that the Court deems just and proper.
14
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                           Act
18                                 47 U.S.C. §227 et seq.
19               • As a result of Defendant’s willful and/or knowing violations of 47
20                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
21                and request treble damages, as provided by statute, up to $1,500, for
22                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
23                U.S.C. §227(b)(3)(C).
24               • Any and all other relief that the Court deems just and proper.
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:20-cv-06412-JAK-AS Document 1 Filed 07/17/20 Page 10 of 10 Page ID #:10




 1                                   JURY DEMAND
 2         39.    Pursuant to the Seventh Amendment to the Constitution of the
 3   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
           Respectfully submitted this 17th day of July, 2020.

 6
 7
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.

 8
                                       By: /s/ Todd M. Friedman
 9                                         Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                            -10-
